DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/31/2019 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Reason For Allowance
1.	Claims 1-8 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a two piece spectacles frame with a pair of lenses fixed to the spectacles frame itself, the spectacles frame comprises the lower end portion of the C-shaped appendix is fitted with a dent; the end of the lower portion are fitted with a hole which permits the locking of the lower portion with the rigid upper portion, once the lenses have been inserted in the special ocular space, by inserting of the appendices inside the holes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Powell (GB2385942A of record) disclose a two-piece spectacle frame (1) comprises a rigid upper portion (4) and lower portion (8) for for engaging and holding a respective lens at its periphery; the upper portion (2, 4) comprising two semi-oval arches and joined by a bridge; the end of each rigid upper portion of the spectacles lens frame having a C-shaped appendix facing the lens.  However, Powell does not teach or fairly suggest the lower end portion of the C-shaped appendix is fitted with a dent; the end of the lower portion are fitted with a hole which permits the locking of the lower portion with the rigid upper portion, once the lenses have been inserted in the special ocular space, by inserting of the appendices inside the holes. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872